DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 12-14, 19, 23-24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US PN 9,063,349).
Regarding claims 1-2, 13-14, 24 and 25: Ishak et al. teach a transparency comprising an additive such wherein the transparency can block greater than 50%, greater than 65%, greater than 70% or even greater than 75% of light between 400-430nm passing 
through the transparency, has a total visible light transmittance greater than 65% and can even blocker greater than 40%, or even greater than 55% of light of each wavelength in the range 380 to 410nm (see Figures 36, 37, 41, 45 and/or 48 and Col. 5, line 64, Col. 20 and claims for example).
	As an example for clarity, the Examiner points to following Figure 41.

    PNG
    media_image1.png
    866
    876
    media_image1.png
    Greyscale

As shown, the transparency has less than 25% transmission between 400 and 430nm (i.e. blocks >75% between 400-430nm), the transparency will have a total visible light transmittance greater than 65%, and has a transmission of less than 35% (i.e.. blocks greater than 65%) at each wavelength between 380 and 410nm.
	Ishak does not require their transparency to be electrodimmable. 

Regarding claims 8 and 19: Ishak teaches that vehicles can comprise their transparencies (see “automotive glass” in abstract and Ishak’s claims for example). 
While it is noted for the record that Ishak’s disclosure relied upon for meeting the at least 99% blocking property now required by claim 1 above is discussed as being a corneal lens and not a vehicle transparency (note Ishak’s disclosure of blocking at least 99% at wavelength less than about 400nm in Col. 29 is discussing a corneal lens), as Ishak clearly teaches blocking UV light in a multitude of applications and as a whole, teaches not only the desire to block UV as great as possible but also teaches how to do it (i.e. getting at least 99% blocking at 400nm or less with a UV inhibiting additive), it would have been obvious to one having ordinary skill at the time of invention to make Ishak’s vehicle transparency with the high UV blocking properties disclosed in Ishak to block UV as great as possible.
Regarding claims 12 and 23: Ishak’s transparency can comprise a first substrate, a second substrate on the first substrate and an interlayer there between, wherein the additive is present in the interlayer (see Figure 33 for example). 
.

Claims 3-4, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US PN 9,063,349) as applied to claim 1 and 13 above, in view of any one of Carrega (US Pub 20180321513) or Nahm (US Pub 20170090217) both having an earlier effective filing date. 
As discussed above, Ishak teaches the transparency of claims 1 and 13. Although Ishak fails to teach the requirements recited in claims 3-4, 15 and 16, Ishak does teach that their transparency can be used for an ophthalmic lens and be UV blocking.  
As both, Carrega and Nahm disclose that it is desirable to include benzotriazole UV blockers of Tinuvin Carboprotect ™ in ophthalmic lenses, which is the same material and formula used by Applicants, to control light filtering (see abstract, 0062 and Table 1 in ‘513, 0037 and Table 1 in ‘217), it would have been obvious to one having .

Claims 9-10, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US PN 9,063,349) as applied to claim 1, 8, 13 and 19 above, in view of Hotta (US PN 4,822,684).
Regarding claims 9-10, 20 and 21: As discussed above, Ishak teaches the transparency of claim 8 and 19 wherein vehicles can comprise their transparency as a window/windshield but they fail to recite their vehicle being that of an aircraft. However, Ishak does not limit their vehicle to exclude that of aircraft and instead, only generally suggests vehicles comprising their transparency as a window/ windshield for filtering selective wavelengths. 
As Hotta suggests that vehicles comprising window transparencies can be that of aircraft (see col. 1, lines 5-15 for example), it would have been obvious to one having ordinary skill at the time of invention to modify Ishak to include their vehicle being that of an aircraft to obtain a desirable vehicle transparency.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US PN 9,063,349) as applied to claim 1 above, in view of Rukavina (US Pub 20070173627).
As discussed above, Ishak teaches the transparency of claim 1. Although Ishak fails to teach their transparency comprising a plastic as claimed, they do teach that their 
As Rukavina teaches that plastics such as polycarbonate, etc. in transparencies used for ophthalmic lenses, windows for vehicles, etc. have drawbacks and making such plastics comprise a reaction product of isocyanate and an aliphatic polyol having 4-18 carbons and 2 hydroxyl groups instead allows or improved impact resistance, optical quality, weather resistance, etc. over polycarbonate, etc. (see abstract, 0005-0007), it would have been obvious to one having ordinary skill at the time of invention to modify Ishak to include their plastic being a reaction product of isocyanate and an aliphatic polyol having 4-18 carbons and 2 hydroxyl groups to obtain improved impact resistance, optical quality, weather resistance, etc.

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US PN 9,063,349) as applied to claim 1 and 13 above, in view of any one of Osterhout (US Pub 20120075168), Osterhout (US Pub 20120194418) or Chandrasekhar (US PN 9,482,880).
As discussed above, Ishak teaches the transparency of claims 1 and 13. Although Ishak fails to teach a ballistic shield comprising the transparency, Ishak does teach ophthalmic lenses comprising their transparency and as it is well desired in such devices to have ballistic protection (ballistic shield) (see ‘168, ‘418, ‘880), it would have been obvious to one having ordinary skill at the time of invention to modify Ishak to include their ophthalmic lens having ballistic protection (ballistic shield) to obtain a desirable ophthalmic lens. 
Response to Arguments
Applicant’s arguments filed May 26, 2021 have been considered but are not persuasive.
In summary, Applicants argue against the cited art teaching or rendering obvious the claimed invention because Ishak, alone or in view of the other cited references, fail to meet the features of blocking greater than 40% of light at each wavelength between 380-410nm in combination with blocking greater than 50% of light within the range of 400-430nm as recited in claim 1 or in combination with blocking greater than 70% of light within the range of 400-430nm as recited in claim 13. Applicants point to Figure 45 in Ishak to support their argument. 
This is not persuasive because Ishak does teach the combination of features argued. Initially, although Applicants point to Figure 45, the Examiner provides the Figure below for clarity. 

    PNG
    media_image2.png
    801
    994
    media_image2.png
    Greyscale

As shown, Ishak’s solid line 4550 has transmission at every wavelength between 380 and 410nm of below 50% which corresponds to every wavelength within that range blocking greater than 50% meeting Applicants “greater than 40%” requirement of claim 1. Further, the Examiner notes that Applicants’ blocks greater than 50% “of a wavelength range of 400nm to 430nm” is described in Applicants’ specification as the average blocking % within the recited wavelength range (see Applicants’ par. 0018). 
As Ishak’s solid line 4550 has less than 50% transmission over than entire range of 400 and 430nm, the average transmission will be less than 50% which will correspond to an 
With regard to claim 13, the Examiner notes that again, Ishak’s solid line 4550 has transmission at every wavelength between 380 and 410nm of below 50% which corresponds to every wavelength within that range blocking greater than 50% meeting Applicants “greater than 40%” requirement of claim 13. Further, similar to above, Applicants’ blocks greater than 70% “of a wavelength range of 400nm to 430nm” is described in Applicants’ specification as the average blocking % within the recited wavelength range (see Applicants’ par. 0018). Given all the transmission points shown for solid line 4550 between the range of 400nm to 430nm shown in Fig 45 is be expected to give an average transmission of 30% or less which corresponds to an average blocking of 70% or more meeting claim 13. As such, the argued combination of requirements of claim 13 is clearly met by Ishak’s Figure 45.
Additionally, as discussed in the above Office Action, Ishak also includes other Figures that clearly meet Applicants’ claimed combination. For example, the Examiner points to following Figure 41.

    PNG
    media_image1.png
    866
    876
    media_image1.png
    Greyscale

As the transparency over the entire range of 400-430nm is less than 25% transmission between 400 and 430nm, the average transmission within that range is less than 25% which corresponds to blocking greater than 75% between 400-430nm. Additionally, as shown in the Figure, the transparency has a transmission of less than 35% at each wavelength between 380 and 410nm which corresponds to blocking greater than 65% 
	Applicants further argue that it wouldn’t have been obvious to modify Ishak with the other cited references to arrive at present claims 1 and 13 without being electrodimmable as taught in the other references.
	This is not persuasive. Initially, for reasons discussed above, there is no reason to modify Ishak with the other cited references to arrive at claims 1 and 13 specifically because Ishak itself already teaches all the features claimed. However, the Examiner does note for the record that although other cited references may teach transparencies that are electrodimmable, this in no way means that it would not have been obvious to modify Ishak with such references to meet other certain aspects of the present invention. Specifically, although Ishak may not disclose electrodimmable transparencies and other references cited may teach their transparency being made to be electrodimmable, Ishak and the other references are both from the same field of endeavor to  transparencies used for ophthalmic lenses, windows for vehicles, etc. with UV blocking. Regardless of whether the other references include an additional function or capability does not mean that features disclosed therein as being generally desirable in transparencies used for ophthalmic lenses, windows for vehicles, etc. with UV blocking would not still be deemed desirable and obvious within Ishak. 
Response to Arguments
Applicant’s arguments filed September 7, 2021 have been considered but are moot in view of new grounds of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784